 



Exhibit 10.1
RETENTION AGREEMENT
     THIS RETENTION AGREEMENT (“Agreement”) is made by and between Anadarko
Petroleum Corporation, a Delaware corporation (the “Company”), and Charles A.
Meloy (the “Executive”), as of August 10, 2006.
     WHEREAS, the Company and Kerr McGee Corporation (“KMG”), the current
employer of the Executive, shall consummate a transaction after which KMG shall
be wholly owned by the Company (the “Transaction”);
W I T N E S S E T H:
     WHEREAS, after the Transaction, the Company wishes to retain the Executive
as an executive of the Company, and the Executive wishes to be retained;
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants
and obligations contained herein, the Company and the Executive agree as
follows:
ARTICLE 1
EMPLOYMENT AND DUTIES
     1.1 Employment; Effective Date. The Company agrees to employ the Executive
and the Executive agrees to be employed by the Company, beginning as of
August 10, 2006 (the “Effective Date”).
     1.2 Position. Effective as of the Effective Date, the Company shall cause
the Executive to be appointed as Senior Vice President, Gulf of Mexico and
International Operations, of the Company.
     1.3 Duties and Services. The Executive agrees to serve in the position
referred to in paragraph 1.2 and to perform diligently and to the best of his
abilities the duties and services appertaining to such office. The Executive
shall report to the Chief Executive Officer of the Company (“CEO”) or such other
senior officer that reports to the CEO as is designated by the CEO.
ARTICLE 2
TERM AND TERMINATION OF EMPLOYMENT
     2.1 Term. The Company agrees to employ the Executive for the period
beginning on the Effective Date. The Executive’s employment shall be “at-will”
and may be terminated by the Executive or the Company at any time, provided that
termination is in compliance with paragraph 2.2.
     2.2 Notice of Termination. If the either party desires to terminate the
Executive’s employment, it or he shall do so by giving written notice to the
other party that it or he has elected to terminate the Executive’s employment
and stating the effective date and reason for such termination, provided that no
such action shall alter or amend any other provisions hereof or rights arising
hereunder, including, without limitation, the provisions of Articles 4 and 5
hereof.

1



--------------------------------------------------------------------------------



 



ARTICLE 3
COMPENSATION AND BENEFITS
     3.1 Base Salary. During his employment hereunder, the Executive shall
receive a base salary and be eligible for bonuses at the discretion of the
Compensation Committee of the Board (the “Compensation Committee”). The
Executive shall be eligible for the same plans as similarly situated executives
provided that the Executive meets each plan’s respective eligibility
requirements.
     3.2 Retention Bonus. Except as provided herein and provided that the
Executive remains employed with the Company on each of the 1st and 2nd
anniversaries of the Effective Date, the Executive shall receive on each such
anniversary a cash payment of $575,000 within 10 days of each such anniversary.
     3.3 Restricted Stock Award. On the Effective Date, the Company shall grant
the Executive a restricted stock award of 25,000 shares of the Company’s common
stock (the “Initial Grant”) from the Company’s Stock Incentive Plan (“SIP”).
This Initial Grant is subject to the terms, conditions, and provisions of the
SIP and Initial Grant agreement. Except as provided herein, and provided that
the Executive remains employed with the Company on each of the 1st and 2nd
anniversaries of the Effective Date, the forfeiture restrictions on 50% of the
Initial Grant will lapse on each anniversary date.
     3.4 Special Pension Credit.
     (i) If the Executive remains employed by the Company or its affiliates at
least until the third anniversary of the Effective Date, the Executive shall be
entitled to a special pension benefit from the Company, such that the aggregate
benefits under the qualified defined benefit pension plan and the applicable
restoration plan and any successors thereto in which the Executive participates
(the “Pension Plans”), plus the special benefits under this paragraph 3.4(i),
are equal to the aggregate benefits to which he would have been entitled under
the Pension Plans if his years of service with the Company and his age were
increased by five.
     (ii) If the Executive’s employment terminates by reason of the Executive’s
death or Disability, or if the Company terminates the Executive without Cause
prior to the third anniversary of the Effective Date, the Executive shall be
entitled to a special pension benefit from the Company, such that the aggregate
benefits under the Pension Plans, plus the special benefits under this paragraph
3.4(ii) are equal to the aggregate benefits to which he would have been entitled
under the Pension Plans if his years of service and age were increased by the
number that is the difference between 52 and his age on the date of termination.
If the Executive’s employment is terminated without Cause in connection with a
Change of Control, as defined in the form Key Employee Change of Control
Contract (the “Change of Control Contract”) prior to the third anniversary of
the Effective Date, the Executive shall not be entitled to any pension
enhancement provided under the Change of Control Contract and shall only be
entitled to the age and service credit under this paragraph 3.4(ii).

2



--------------------------------------------------------------------------------



 



     (iii) The special pension benefit payable under this paragraph 3.4 shall be
paid at the same time or times as the Executive’s benefits under the Pension
Plans.
     (iv) For purposes of this Agreement, Disability shall mean the absence of
the Executive from the Executive’s duties with the Company on a full-time basis
for 180 consecutive business days as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative.
     (v) For purposes of this Agreement, termination for “Cause,” shall mean
(A) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board or the CEO which specifically identifies the manner in which the Board
or the CEO believes that the Executive has not substantially performed the
Executive’s duties; or (B) the willful engaging by the Executive in illegal or
gross misconduct which is materially and demonstrably injurious to the Company.
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the CEO or a senior officer of
the Company or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.
ARTICLE 4
PROTECTION OF INFORMATION
     4.1 Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliates, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company, its predecessors, or any of its
affiliates and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement) (referred to herein as “Confidential Information”). Following the
termination of the Executive’s employment with the Company for any reason, the
Executive shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process, communicate or divulge any such
Confidential Information to anyone other than the Company and those designated
by it. In no event shall an asserted violation of the provisions of this
paragraph 4.1 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement. Also, within 5 days
after the termination of Executive’s employment for any reason, the Executive
shall return to Company all documents and other tangible items containing
Company information which are in the Executive’s possession, custody or control.

3



--------------------------------------------------------------------------------



 



     4.2 Remedies. The Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Article by the Executive, and the
Company shall be entitled to specific performance and injunctive relief as
remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this Article, but shall be in
addition to all remedies available at law or in equity to the Company, including
the recovery of damages from the Executive and his agents involved in such
breach and remedies available to the Company pursuant to this and other
agreements with the Executive.
ARTICLE 5
NONSOLICITATION
     5.1 In General. As part of the consideration for the compensation and
benefits to be paid to the Executive hereunder; to protect the trade secrets and
confidential information of the Company and its affiliates that have been and
will in the future be disclosed or entrusted to the Executive, the business good
will of the Company and its affiliates that has been and will in the future be
developed in the Executive, or the business opportunities that have been and
will in the future be disclosed or entrusted to the Executive by the Company and
its affiliates; and as an additional incentive for the Company to enter into
this Agreement, the Company and the Executive agree to the nonsolicitation
obligations hereunder.
     5.2 Nonsolicitation. The Executive shall not, directly or indirectly for
the Executive or for others, in any geographic area or market where the Company
or any of its affiliates are conducting any business or have during the previous
twelve months conducted such business, induce any employee of the Company or any
of its affiliates to terminate his or her employment with the Company or such
affiliates, or hire or assist in the hiring of any such employee by any person,
association, or entity not affiliated with the Company, unless such employee has
terminated employment with the Company and its affiliates before such
solicitation. These nonsolicitation obligations shall apply during the period
that the Executive is employed by the Company and during the one-year period
commencing on the date of the Executive’s termination of employment for any
reason. Notwithstanding the foregoing, the provisions of this paragraph 5.2
shall not restrict the ability of the Company to take actions with respect to
the employment or the termination of employment of any of its employees, or for
the Executive to participate in any such actions in his capacity as an officer
of the Company.
     5.3 Enforcement and Remedies. The Executive acknowledges that money damages
would not be sufficient remedy for any breach of this Article by the Executive,
and the Company shall be entitled to specific performance and injunctive relief
as remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this Article, but shall be in
addition to all remedies available at law or in equity to the Company.
     5.4 Reformation. It is expressly understood and agreed that the Company and
the Executive consider the restrictions contained in this Article to be
reasonable and necessary to protect the proprietary information of the Company.
Nevertheless, if any of the

4



--------------------------------------------------------------------------------



 



aforesaid restrictions are found by a court having jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions therein set forth to be
modified by such court so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.
ARTICLE 6
EFFECT OF TERMINATION ON COMPENSATION
     6.1 Termination Benefits. If the Executive’s employment hereunder shall be
terminated by reason of the Executive’s death or Disability, or by the Company
without Cause: (i) any unvested portion of the Initial Grant shall vest upon the
Executive’s termination of employment and shall be immediately paid to the
Executive; (ii) the Executive shall receive any unpaid portion of the retention
bonus provided pursuant to paragraph 3.2 hereof; and (iii) the Executive shall
be entitled to the Special Pension Credit provided pursuant to paragraph 3.4
hereof. For avoidance of doubt, if the Executive terminates his employment
voluntarily for any reason or if the Company terminates the Executive’s
employment for Cause, the Executive shall not receive any unvested benefits
provided pursuant to this paragraph 6.1.
ARTICLE 7
MISCELLANEOUS
     7.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered, when delivered by facsimile with
printed confirmation, or when mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

         
 
  If to the Company:   Anadarko Petroleum Corporation
1201 Lake Robbins Drive
The Woodlands, Texas 77380
 
       
 
      Attention: Vice President, General Counsel
 
       
 
  If to the Executive to:   Charles A. Meloy
 
      [     ]
 
      [     ]

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
     7.2 Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Texas.
     7.3 No Waiver. No failure by either party hereto at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

5



--------------------------------------------------------------------------------



 



     7.4 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
     7.5 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
     7.6 Withholding of Taxes and Other Employee Deductions. The Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to the Company’s employees generally.
     7.7 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
     7.8 Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.
     7.9 Affiliate. As used in this Agreement, the term “affiliate” shall mean
any entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, the Company.
     7.10 Assignment. This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company, by merger or otherwise.
Except as provided in the preceding sentence, this Agreement, and the rights and
obligations of the parties hereunder, are personal and neither this Agreement,
nor any right, benefit, or obligation of either party hereto, shall be subject
to voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party.
     7.11 Term. This Agreement has a term co-extensive with the term of
employment. Termination of this Agreement shall not affect any right or
obligation of any party which is accrued or vested prior to such termination.
Without limiting the scope of the preceding sentence, the provisions of Articles
4, 5 and 6 shall survive any termination of the employment relationship and/or
of this Agreement.
     7.12 Entire Agreement. Except as provided in the written benefit plans and
programs and agreements referenced in Article 3 or any signed written agreement
contemporaneously or hereafter executed by the Company and the Executive, this
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of the Executive by the Company. Without limiting the scope of the
preceding sentence, all prior understandings and agreements among the parties
hereto relating to the subject matter hereof are hereby null and void and of no

6



--------------------------------------------------------------------------------



 



further force and effect including, but not limited to, the Continuity Agreement
between KMG and the Executive, dated as of May 22, 2006 (“Continuity
Agreement”). Further, in consideration of the undertakings by Company in this
Agreement, the Executive hereby releases KMG (and KMG’s subsidiaries,
affiliates, and benefits plans) of all obligations contained in the Continuity
Agreement and all claims against KMG (and KMG’s subsidiaries, affiliates, and
benefits plans) related to such Continuity Agreement or his employment with KMG
prior to the Effective Date. The foregoing sentence, however, does not apply to
Section 6 “Excess Parachute Payments” of the Continuity Agreement; Employee may
seek enforcement of the obligations contained in Section 6 against KMG or the
Company in the event KMG is dissolved.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the year and date first above written, to be effective as of the Effective Date.

            ANADARKO PETROLEUM CORPORATION
      By:   /s/ Preston Johnson         Name:   Preston Johnson        Title:  
Vice President, Human Resources              /s/ Charles A. Meloy       Charles
A. Meloy           

7